Citation Nr: 0730805	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  96-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension, including 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had service in the U.S. Army National Guard, 
including a period of active service from December 1990 to 
October 1991.  He served in the Southwest Asia Theater during 
the Persian Gulf War (PGW) from February 11 to August 31, 
1991.  He also had a period of active duty training from 
approximately September 1968 to April 1969.

This matter comes before the Board pursuant to an Order of 
the United States Court of Appeals for Veterans Claims 
(Court) issued in June 2007.  The Order, based on Joint 
Motion between the parties, vacated that part of an April 
2005 Board decision that denied entitlement to service 
connection for hypertension including as due to undiagnosed 
illness, and remanded the matter to the Board for additional 
action.  Another issue which had been denied in the April 
2005 decision, and appealed to the Court, was dismissed in 
the Order and is not before the Board.  

This matter originally came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran seeks service connection for hypertension, 
including as due to undiagnosed illness.  The joint motion 
that formed the basis for the Court Order indicates that the 
medical opinion the Board relied upon in April 2005 was 
inconclusive and inadequate because it did not reach a 
conclusion as to the source of the veteran's hypertension and 
it did not consider the entire record.  The parties also 
agreed that the Board applied the incorrect legal standard 
when determining whether evidence exists to rebut the 
presumption of aggravation as to hypertension.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), Joyce v. Nicholson, 
443 F.3d 845, 847 (Fed. Cir. 2006).  

Citing to the duty to assist set forth at 38 U.S.C.A. 
§ 5103A(d), the parties declared the opinion relied upon by 
the Board to be inadequate and directed that the Board may 
provide the veteran with a new VA medical examination or 
explain why it believes that such assistance is not 
warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In an August 2007 Informal Hearing Presentation before the 
Board, the veteran's service representative urged that the 
claim be remanded to the RO/AMC for an examination to be 
conducted by a different doctor than the one who previously 
examined the veteran.  

In consideration of the Court Order, the Board finds that a 
remand is warranted prior to Board review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded an 
appropriate VA cardiovascular examination 
to determine the nature and etiology of 
his hypertension.  The cardiologist 
should review all pertinent records 
associated with the claims file and 
perform any necessary tests and studies.  
Based on a review of the claims file and 
a thorough examination, the examiner 
should answer the following questions.

(a) Does the veteran manifests signs and 
symptoms of an undiagnosed illness 
primarily manifested by hypertension, 
either incurred or aggravated, as a 
consequence of his service in the Persian 
Gulf War?  

(b) Does the veteran has hypertension 
that can be attributable to a known 
diagnosis and, if so, is this disorder 
related to his period of active service, 
either by direct incurrence or 
aggravation?  If the examiner determines 
that hypertension preexisted service, it 
should be determined whether the disorder 
was aggravated beyond the natural 
progress of the disease in service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

2.  The RO/AMC should review the 
examination reports to ensure that they 
comply with this remand.  If deficient in 
any manner, it should be returned, along 
with the claims file, for immediate 
corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
readjudicate the issue on appeal.  All 
evidence added to the record since the 
last Supplemental Statement of the Case 
was issued should be considered.  All 
relevant laws and regulations should be 
considered, including Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), and Joyce 
v. Nicholson, 443 F.3d 845, 847 (Fed. 
Cir. 2006).  If any benefit sought is not 
granted in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

